                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SHANNON L. HATFIELD,

         Plaintiff,                                  Case No. 2:17-cv-12695

v.                                                   HONORABLE STEPHEN J. MURPHY, III

COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.
                                   /

          ORDER ADOPTING REPORT AND RECOMMENDATION [25],
        DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [17],
     AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [21]

     The Commissioner of the Social Security Administration ("SSA") denied the

application of Plaintiff Shannon Hatfield ("Hatfield") for Supplemental Security Income and

Disability Insurance Benefits in a decision issued by an Administrative Law Judge ("ALJ").

See ECF 15 (transcript of the social security proceedings). After the SSA Appeals Council

declined to review the ruling, Hatfield appealed. ECF 1. The Court referred the matter to

Magistrate Judge Elizabeth A. Stafford, and the parties filed cross-motions for summary

judgment. See ECF 3, 17, 21. The magistrate judge issued a Report and Recommendation

("Report") recommending that the Court deny Hatfield's motion and grant the

Commissioner's motion. ECF 25.

     Civil Rule 72(b) governs review of a magistrate judge's report and recommendation.

De novo review of the magistrate judge's findings is required only if the parties "serve and

file specific written objections to the proposed findings and recommendations." Fed. R. Civ.

P. 72(b)(2)–(3). Because neither party filed objections, de novo review of the Report's

conclusions is not required. After reviewing the record, the Court finds that the magistrate
judge's conclusions are factually based and legally sound. Accordingly, the Court will adopt

the Report's findings, deny Hatfield's motion for summary judgment, and grant the

Commissioner's motion for summary judgment.

                                         ORDER

     WHEREFORE, it is hereby ORDERED that the magistrate judge's Report and

Recommendation [25] is ADOPTED.

     IT IS FURTHER ORDERED that Hatfield's Motion for Summary Judgment [17] is

DENIED.

     IT IS FURTHER ORDERED that the Commissioner's Motion for Summary Judgment

[21] is GRANTED.

     IT IS FURTHER ORDERED that the case is DISMISSED WITH PREJUDICE.

     SO ORDERED.



                                   s/Stephen J. Murphy, III
                                   STEPHEN J. MURPHY, III
                                   United States District Judge
Dated: November 2, 2018


I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on November 2, 2018, by electronic and/or ordinary mail.

                                   s/David P. Parker
                                   Case Manager




                                             2
